Citation Nr: 1729256	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  09-21 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sopko, Counsel



INTRODUCTION

The Veteran served on active duty from July 1970 to March 1972, with reported additional service in the Reserves from June 1970 to July 1970.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The agency of original jurisdiction (AOJ) retaining jurisdiction of this appeal is the Montgomery, Alabama VARO.

The Board has recharacterized the issue of entitlement to service connection for PTSD with depression to more broadly encompass entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is warranted to attempt to obtain outstanding VA treatment records.  VA records show a "date of onset" for PTSD of 2002.  However, the Veteran has been treated at multiple VA facilities, and it is unclear to which facility the notation refers.

Additionally, the Board notes that the Veteran has relocated since the Board previously remanded his case in September 2015.  VA scheduled the Veteran for a compensation examination in November 2016, but he did not report.  It is unclear if he received notice of the examination in light of his relocation.  Therefore, the Board will order a new compensation examination.  



Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain all VA treatment records from these facilities:

a) Huntsville (dated January 1, 2002 - present)
b) Tuscaloosa (dated January 1, 2002 - present)
c) Atlanta (dated January 1, 2002 - present)
d) Birmingham (dated January 1, 2002 - present)

Please upload these records into separate VBMS files, labeling them by facility.

2. Schedule the Veteran for a VA examination to determine the etiology of any current acquired psychiatric disorder, to include depression and/or PTSD.  All indicated tests and studies are to be performed.  In conjunction with the examination, the electronic claims file must be made available to the examiner for review of the relevant history.  A notation to the effect that this record review took place must be included in the report of the examiner.

Following examination of the Veteran and a review of the record, the examiner must identify all psychiatric disorders present at any time, to include PTSD and/or depression.  In regard to each diagnosed disorder, the examiner must provide an opinion as to whether the Veteran's current disorder (1) began during active service, to include any verified period of ACDTURA; (2) is related to any incident of service, including any verified period of ACDUTRA; or (3) is related to an injury incurred during a period of INACDTURA.

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

The Veteran contends that he witnessed the death of two service members while serving on the USS Forrestal between December 1970 and July 1971.  He further contends that witnessing these deaths caused him to become uncooperative and disruptive to others.  VA confirmed in a June 30, 2016 memorandum that these events occurred.  Please consult the memorandum if necessary.

The Veteran's service personnel records reflect that he was stationed aboard the U.S.S. Forrestal and the U.S.S. America;

The Veteran's service personnel records indicate that the Veteran received non-judicial punishment aboard the U.S.S. Forrestal in March 1971, and aboard the U.S.S. America in December 1971 and in January 1972.

The Veteran's service personnel records reflect that he received non-judicial punishment because of a June 1971 unauthorized absence from appointed place of duty, assault with a dangerous weapon, disobeying a lawful order from a superior petty officer; and a July 1971 unauthorized absence from appointed place of duty;

In December 1971, it was reported that he was on unauthorized absence;

In December 1972, he was arrested by civil authorities for moving violations;

In March 1972, the Veteran voluntarily requested early discharge.

The Veteran's Record of Discharge indicates that the Veteran was discharged from active duty under honorable conditions due to unsuitability and two periods of "TL" (time lost) from September 24, 1971 to November 7, 1971 and one day of December 18, 1971.

On pre-service examination in June 1970, clinical evaluation of the psychiatric system is normal.

The Veteran denied having depression, anxiety or unusual stress, and VA PTSD screens and depression screens were negative in March 2003, October 2004, May 2006, June 2006, August 2006 and February 2007.

During a rehabilitation treatment program screen in July 2005, the Veteran alleged that he "spent two weeks in the psychiatric ward for evaluation at the military hospital in Norfolk, Virginia."

In a November 2007 VA medical treatment record, it is noted that the Veteran reported having depression.  Additionally, the Veteran reported that he was "put into a psych ward" and then returned back to active duty.

In December 2007, the Veteran attended VA classes related to substance abuse and PTSD, including PTSD therapy.

A November 2011 VA PTSD screen was positive.  The Veteran was referred to mental health or substance abuse treatment disorder program.  However, the Veteran declined referral to a mental health professional, stating that "there is no use."

A March 2013 VA depression screen was negative for depression.  The Veteran reported no recent stressful events.  

The November 2013 VA medical report indicates that the Veteran had a prescription to take Sertraline every day for depression.

With respect to the review of the claims file, the examiner is asked to respond to the following:

a) Indicate all acquired psychiatric disorders currently shown, to include PTSD and depression.

b) Specifically indicate whether the Veteran meets the DSM-IV criteria for PTSD.

c) For any currently diagnosed psychiatric disorder other than PTSD, determine whether such disorder had its onset in service or is otherwise related to service, to include any verified stressors.

3. Review the claims file to ensure that all of the foregoing requested development is completed and conduct any other appropriate development deemed necessary.  Then, readjudicate the claim.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




